Citation Nr: 0828028	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.  Commendations and awards include a Republic 
of Vietnam Campaign Medal and a Vietnam Service Medal. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

The veteran was exposed to constant loud noise during his 
work as an aircraft flight mechanic and amidst mortar and 
rocket attacks while in Vietnam, and has suffered from 
ringing in his ears since service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral tinnitus, 
which he attributes to noise exposure inherent in his duties 
as an aircraft and flight mechanic and while amidst mortar 
and rocket attacks during the Vietnam Tet Offensive.  The 
veteran stated that while at Nha Trang, Navy battleships in 
the bay would fire shells into the mountains with guns that 
were so "big and powerful that they litterally [sic] shook 
the air base ground each time they fired."  He reports that 
he would wait for incoming aircraft so he could lead them to 
their loading space, help the pilot park the aircraft, and 
help with aircraft servicing while in Vietnam.  He recalls 
waiting for an incoming aircraft when a mortar made direct 
contact with an aircraft not more than 200 feet away 
resulting in an explosion and flames.  DD-214 confirms a 
military occupational specialty of Flight Mechanic.  In his 
substantive appeal, the veteran reported that he had ringing 
and buzzing in his ears in service and thereafter.  He 
thought being around operating air craft in service may have 
caused it.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 C.F.R. § 3.303(a).  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In April 2005 the veteran was accorded a compensation and 
pension (C&P) examination for hearing loss and tinnitus.  The 
examiner reports that the claims file was not reviewed 
pursuant to this examination.  Audiology testing yielded the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
5
30
15
Left 
ear
0
15
40
45
55

Speech recognition scores using the Maryland CNC Test were 
100 percent in the right ear and 100 percent in the left ear.  

In June 2005 the examiner reviewed the claims file and stated 
that service treatment records (STRs) show that both ears 
where within normal limits from 500 Hertz to 6000 Hertz at 
enlistment in February 1966 and at separation in January 
1970.  Based on this she thus concluded that "it is less 
likely than not that the claimed tinnitus and hearing loss 
began with noise exposure in the military."

Notwithstanding the examiner's comment that the veteran's 
tinnitus is less than likely related to military service, the 
Board finds the evidence sufficient for a grant of service 
connection for tinnitus.

The Board notes that the veteran is competent to testify as 
to his in-service experiences and symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
the veteran's account of constant aircraft noise exposure 
during service is consistent with the circumstances of his 
service as confirmed by his DD-214.  38 C.F.R. § 3.303(a).  
Moreover, the Board notes that the veteran's account of 
exposure to mortar attacks and weapons' blasts during his 
service in Vietnam has been verified by VA and upon these 
facts the veteran was granted connection for post-traumatic 
stress disorder.  The same events confirm the veteran's 
report of excessive noise exposure during service.  38 C.F.R. 
§ 3.303(a).  The Board thus finds the veteran's account of 
constant and excessive noise exposure during service to be 
highly probative evidence in support of his claim.  The Board 
also notes the examiner's failure to consider the veteran's 
account of his in-service noise exposure in her opinion, and 
thus finds said opinion to be of no probative weight.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(Lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits.  Nothing in the regulatory or statutory 
provisions requires both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself); see also Barr v. Nicholson, 21 
Vet.App. 303 (2007)

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Id.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  

The record contains credible evidence of constant and 
excessive noise exposure during service.  The evidence also 
confirms that the veteran currently has tinnitus.  In 
addition, the veteran has stated that he experienced ringing 
or buzzing in his ears in service and thereafter.  As the 
probative evidence of record favors the veteran's claim, the 
Board finds that a grant of service connection for tinnitus 
is warranted.  38 C.F.R. §§.3.102, 3.303. 

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


ORDER

Service connection for bilateral tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


